MEMORANDUM **
Michael Joseph Major appeals pro se from the tax court’s judgment in favor of the Commissioner of Internal Revenue in his action contesting the notices of deficiency for tax years 1999 and 2000. We have jurisdiction under 26 U.S.C. § 7482. We review a tax court’s legal conclusions de novo and its findings of fact for clear error, DHL Corp. & Subsidiaries v. CIR, 285 F.3d 1210, 1216 (9th Cir.2002), and we affirm.
The tax court correctly rejected Major’s claim that he was entitled to deductions because he did not substantiate them with any evidence despite being given numerous opportunities at trial to do so. See Norgaard v. CIR, 939 F.2d 874, 877 (9th Cir.1991) (placing on taxpayer the burden of establishing entitlement to a deduction); Geiger v. Comm’r, 440 F.2d 688, 689 (9th Cir.1971) (per curiam) (rejecting taxpayer’s argument, based on her own testimony and absent supporting documentation, that she was entitled to deductions).
The tax court properly upheld the accuracy-related penalty imposed on the deficiency because it resulted from Major’s failure to offer any evidence substantiating his deductions, and thus Major failed to meet his burden of showing that his underpayment was not a result of negligence or disregard. See 26 U.S.C. § 6662(a); Pahl v. CIR, 150 F.3d 1124, 1131 (9th Cir.1998).
Major’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.